Citation Nr: 0529227	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.

2.  Entitlement to a compensable rating for left hip bursitis

3.  Entitlement to a compensable rating for right Achilles 
tendonitis (claimed as right ankle pain).

4.  Entitlement to service connection for left elbow pain.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from May 2000 until 
August 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  The veteran filed his 
notice of disagreement in October 2003, the RO issued a 
statement of the case in February 2004, and the veteran 
perfected his appeal in March 2004.  


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
veteran has limitation of motion in his left knee.

2.  The competent medical evidence fails to show that the 
veteran has limitation of motion in his left hip.

3.  The competent medical evidence fails to show that the 
veteran has limitation of motion in his right ankle.

4.  The competent medical evidence fails to demonstrate a 
left elbow disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code (DC) 5299-5260 (2005).

2.  The criteria for a compensable rating for bursitis of the 
left hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5250-5019 (2005).

3.  The criteria for a compensable rating for right Achilles 
tendonitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, DC 
5299-5271 (2005).

4.  The criteria for service connection for a left elbow 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Since the initial grants of service connection, the veteran's 
patellofemoral syndrome of the knee, Achilles tendonitis, and 
left hip bursitis have each been assigned noncompensable 
ratings. There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating. See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  The Board will thus consider entitlement to "staged 
ratings" with regard to these two conditions.

Right Knee

The veteran asserts (VA examination in June 2003) that he 
injured his knee after a fall during physical training (PT).  
He indicated that his knee hurts daily; worsens with 
prolonged walking or weightbearing; and "gives out" with 
sudden movements.  The veteran also indicated that he is 
unable to stand for long periods of time; that he has fallen 
many times when his knee has given out; and that his knee has 
not improved with either physical therapy or medication.

The veteran's patellofemoral syndrome was assigned a 
noncompensable rating under DC 5099-5260.  Because there is 
not a specific diagnostic code assigned to patellofemoral 
syndrome, it must be rated under an analogous diagnostic code 
for a disability that affects the same anatomical functions 
and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 
4.27 (2003).  Accordingly, patellofemoral syndrome is rated 
analogously to limitation of flexion of the leg under DC 
5260.  Under this DC, a noncompensable rating is assigned 
when flexion is limited to 60 degrees, while a 10 percent 
evaluation is assigned when flexion is limited to 45 degrees.

At an examination in June 2003, the doctor indicated that the 
veteran had full range of motion of both knees, with no 
swelling or redness.  The knee was tender to palpation at the 
inferior pole of the patella.  Lachman and McMurray tests 
were negative, and an MRI showed a normal knee.  The veteran 
was diagnosed with patellofemoral syndrome.

A VA treatment record from March 2004 revealed normal range 
of motion in all joints with no effusions.

In this case, the evidence of record shows that the veteran 
has full range of motion.  As testing has shown that flexion 
of the veteran's knee is not limited, his request for an 
increased rating for patellofemoral syndrome must be, and 
hereby is, denied.



Left Hip Bursitis

The veteran asserted (at a June 2003 examination) that he has 
a hard time walking on account of his hip.  At the June 2003 
examination, the doctor indicated that the veteran has full 
range of motion on the left hip and no tenderness to 
palpation.  Slight tenderness was reported at the ends of 
abduction, internal rotation and external rotation, but the 
veteran was noted to have normal range of motion.  A limited 
Bone Scan showed mild asymmetric increase uptake noted in the 
left greater than right acetabulum on the hip joint.  No 
other focal abnormalities were detected, and the veteran was 
diagnosed with left hip bursitis.

A VA treatment record from March 2004 revealed normal range 
of motion in all joints with no effusions.  

The veteran's bursitis has been rated under DC 5252-5019, and 
is rated based on the limitation of motion of affected parts.  
Under 38 C.F.R. § 4.71a, DC 5019 for bursitis, when 
substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

For the purpose of rating an arthritis-like disability, such 
as bursitis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45(f).

The veteran's hip bursitis is evaluated under the rating 
criteria for limitation of motion of the hip.  Under 
38 C.F.R. § 4.71a, DC 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is given when flexion is 
limited to 45 degrees.  Alternatively, a 10 percent 
evaluation is awarded when extension is limited to 5 degrees.  
38 C.F.R. § 4.71a, DC 5251.

In this case, both VA medical records indicate that the 
veteran has full range of motion in his hip, and there is no 
x-ray evidence of the bursitis.  As such, the Board finds 
that a compensable rating for bursitis of the hip is not 
available.  Accordingly, the veteran's claim is denied.

Achilles tendonitis

The veteran's Achilles tendonitis was assigned a 
noncompensable rating under Diagnostic Code (DC) 5099-5271.  
Because there is not a specific diagnostic code assigned to 
Achilles tendonitis, it must be rated under an analogous 
diagnostic code for a disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2003).  
Accordingly, Achilles tendonitis is rated analogously to 
limitation of motion of the ankle under DC 5271.  Under this 
DC, a 10 percent rating is assigned when there is moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is assigned when there is marked limitation of 
motion of the ankle.

At an examination in June 2003, the veteran was noted to have 
normal range of motion throughout the right ankle with no 
swelling or redness.  There was tenderness to palpation at 
his Achilles where it inserts into the calcaneus, but there 
was no swelling in that area.  The veteran was diagnosed with 
Achilles tendonitis.
A VA treatment record from March 2004 revealed normal range 
of motion in all joints with no effusions.

The medical evidence of record shows that the veteran has 
normal range of motion in all joints.  As such, the Board 
finds that the veteran's ankle disability does not rise to 
the level of moderate limitation of motion, as there is no 
sign that motion is restricted.  Accordingly, the veteran's 
request for an increased rating for Achilles tendonitis is 
denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserted in his substantive appeal that his left 
elbow causes him a lot of pain, and precludes him from 
lifting anything.

A review of the veteran's service medical records (SMRs) 
failed to uncover any elbow treatment during service.

At an examination in June 2003, the veteran complained of an 
eleven month history of elbow pain.  On examination, no 
deformity or swelling was seen.  The veteran had full range 
of motion in his left elbow, and there was slight tenderness 
to palpation at the olecranon.  After the examination, the 
doctor concluded that there was insufficient evidence to 
warrant an acute or chronic diagnosis of the left elbow, as 
no functional impairment was noted.

Given that no functional impairment was noted, the Board 
finds that evidence of a present disability has not been 
presented in the case of the veteran's left elbow; and, in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for left elbow 
pain must be, and hereby is, denied.

III.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was first provided to the 
veteran in a letter dated in May 2003, which informed the 
veteran of the first, second, and third elements required by 
the Pelegrini II Court as stated above.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  Following the issuance of the May 
2003 letter, the veteran returned a statement indicating that 
he had been advised of the provisions of the VCAA and that he 
did not either have or know of any other sources of evidence.  
In addition, the February 2004 SOC contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.    
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

While VCAA compliance may have come after the initial 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error, as 
the veteran has not been prejudiced thereby.  He was provided 
proper subsequent process, including the full text of 
38 C.F.R. § 3.159 in the February 2004 SOC.  As such, the 
content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify; and the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

With respect to VA's duty to assist, VA has acquired the 
veteran's SMRs, as well as several VA treatment records, and 
there is no indication that medical records exist which have 
not been associated with the claims file.  The veteran was 
also provided with a full examination in June 2003 (the 
report of which has been associated with the claims file); 
and was scheduled to testify at a hearing before the Board, 
but he failed to attend the hearing.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.


ORDER

A compensable rating for patellofemoral syndrome of the right 
knee is denied.

A compensable rating for left hip bursitis is denied.

A compensable rating for right Achilles tendonitis (claimed 
as right ankle pain) is denied.

Service connection for left elbow pain is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


